Plaintiff applied for injunctive relief against a resale for taxes. A motion to dismiss has been filed because after a temporary restraining order had been granted a motion was filed to dissolve the same, and the court entered an order dissolving the temporary restraining order, after which the resale tax sale was held, and the defendant in error alleges that the question has become moot.
In our opinion the motion to dismiss must be sustained. In Swindall v. State Election Board, 96 Okla. 40, 219 P. 942, the court held:
"When an injunction suit is filed in the district court and judgment rendered against plaintiff, and, pending appeal in this court the action sought to be enjoined has been performed, and no particular relief can be afforded plaintiff in action, the issues in this court are abstract and hypothetical and the case becomes moot, and, under such circumstances, the appeal will be dismissed."
To the same effect see Massey v. School Dist., 101 Okla. 13,222 P. 674; Moore v. City of Perry, 110 Okla. 8, 234 P. 625.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, PHELPS, and CORN, JJ., concur.